COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER

Appellate case name:     In re Galveston County Judge Mark Henry, Galveston
                         County Commissioner Ryan Dennard, Galveston County
                         Commissioner Kevin O’Brien, Galveston County
                         Commissioner Stephen Holmes, and Galveston County
                         Commissioner Ken Clark, in Their Official Capacities as
                         the Galveston County Commissioners Court

Appellate case number: 01-14-00820-CV


       On October 8, 2014, relators filed a petition for writ of mandamus in this
Court. The Court requests a response to the petition for writ of mandamus from
respondent, the Honorable Lonnie Cox. The response is due no later than
Wednesday, October 22, 2014. Relators may file a reply to the response. Any
reply is due to be filed no later than seven days after the response is filed.

      It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    

Date: October 8, 2014